814 So. 2d 537 (2002)
FOUNDATION HEALTH, a Florida Health Plan, Inc., et al., Appellants,
v.
Ricardo GARCIA-RIVERA, M.D., et al., Appellees.
No. 3D01-1695.
District Court of Appeal of Florida, Third District.
May 1, 2002.
Diane H. Tutt (Plantation); Steven M. Zeigler and Arthur Cholodofsky (Hollywood); Epstein, Becker & Green and Daly D.E. Temchine (Washington, D.C.), for appellants.
Laurie Waldman Ross and Theresa L. Girten; Robert C. Maland; Jack Herskowitz, for appellees.
Before SCHWARTZ, C.J., and GREEN and RAMIREZ, JJ.
SCHWARTZ, Chief Judge.
As in the meaningfully indistinguishable case of Colonial Penn Insurance Co. v. Magnetic Imaging Systems, I, Ltd., 694 So. 2d 852 (Fla. 3d DCA 1997), the trial court properly certified a class of contract providers to the appellant HMOs in an action for the alleged violation of the "prompt pay" provisions of section 641.3155, Florida Statutes (1999).[1] The *538 appellants' claim that class proceedings are inappropriate because of the existence of arbitration clauses in some of the agreements between the defendants and the providers was both waived below, see Arvida/JMB Partners v. Council of Villages, Inc., 733 So. 2d 1026 (Fla. 4th DCA 1998), review denied, 732 So. 2d 325 (Fla.1999); Hansen v. Dean Witter Reynolds, Inc., 408 So. 2d 658 (Fla. 3d DCA 1981), review denied, 417 So. 2d 328 (Fla.1982), and is without substantive merit. See Burns v. Prudential Securities, Inc., 145 Ohio App. 3d 424, 763 N.E.2d 234 (2001) (proper exercise of discretion to conclude that class action preferable to multiple individual arbitration proceedings).
Affirmed.
NOTES
[1]  641.3155 Provider contracts; payment of claims.

(1)(a) A health maintenance organization shall pay any claim or any portion of a claim made by a contract provider for services or goods provided under a contract with the health maintenance organization which the organization does not contest or deny within 35 days after receipt of the claim by the health maintenance organization which is mailed or electronically transferred by the provider.
(b) A health maintenance organization that denies or contests a provider's claim shall notify the contract provider, in writing, within 35 days after receipt of the claim by the health maintenance organization that the claim is contested or denied. The notice that the claim is denied or contested must identify the contested portion of the claim and the specific reason for contesting or denying the claim, and may include a request for additional information. If the health maintenance organization requests additional information, the provider shall, within 35 days after receipt of such request, mail or electronically transfer the information to the health maintenance organization. The health maintenance organization shall pay or deny the claim or portion of the claim within 45 days after receipt of the information.